Case 2:20-cv-10640-FMO-JPR Document 8 Filed 11/20/20 Page 1 of 15 Page ID #:170




 1   ROBERT E. WHITE (California Bar No. 78567)
     E-mail: rew@rwhitesf.com
 2   LAW OFFICES OF ROBERT E. WHITE
     177 Post Street, Suite 550
 3   San Francisco, California 94108
     Telephone: (415) 788-6151
 4   Facsimile: (415) 788-6154

 5   Attorneys for Petitioners
     Haining NewStyle Hairun Acting Agency Co., Ltd. and
 6   Guizhou NewStyle Media Co., Ltd.

 7
 8                         UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10                                WESTERN DIVISION

11   HAINING NEWSTYLE HAIRUN                  CASE NO.     2:20-CV-10640
     ACTING AGENCY CO., LTD., a Chinese
12   limited liability company, and GUIZHOU   DECLARATION OF WILLIAM Z.
     NEWSTYLE MEDIA CO., LTD., a              WHITE IN SUPPORT OF
13   Chinese limited liability company,       PETITION TO CONFIRM
                                              ARBITRATION AWARD
14              Petitioners,
15   vs.
16   JESSICA JUNG,
17              Respondent.
18
19

20
21
22
23
24
     DECLARATION OF WILLIAM Z. WHITE IN SUPPORT OF PETITION TO CONFIRM
     ARBITRATION AWARD
Case 2:20-cv-10640-FMO-JPR Document 8 Filed 11/20/20 Page 2 of 15 Page ID #:171




 1                WILLIAM Z. WHITE declares:
 2                1. I make this declaration in support of the petition of Petitioners Haining

 3   NewStyle Hairun Acting Agency Co., Ltd. and Guizhou NewStyle Media Co., Ltd.
 4   (hereinafter collectively “NewStyle”) to confirm, as to Respondent Jessica Jung
 5   (“Jung”), the Arbitration Award entered by the Beijing Arbitration Commission in

 6   Case No. (2017) J.Z.C.Z. No. 1841 on November 27, 2017 (the “Final Award”).
 7                2. The matters stated in this declaration are either personally known by
 8   me (principally in the form of investigations that I have made via the Internet of

 9   various social media sources used by Jung or describing her activities) or as a result of
10   my experience in the music business, including knowledge as to how persons such as
11   Respondent Jung market themselves via social media.

12                3. I received my B.A. in Ethnomusicology from UCLA in 2005 and have
13   been a professional musical performer, composer, and arranger for over 15 years. I
14   have had recordings of my music professionally published, performed in numerous
15   venues over the years, been a member of various professional bands, and regularly
16   utilize social media both to publicize my performances and to keep up with others in
17   the music profession. Through my professional activities I have developed an
18   understanding of how musicians and other artists earn income through the use of social
19   media to market themselves, including how they monetize their Internet presences by
20   functioning as “influencers” (discussed further below).
21                4. I was hired by counsel for Petitioners (my father) to review the social
22   media associated with Respondent Jung regarding her commercial ties to the State of
23   California. To do so I reviewed her posts on Twitter, Weibo and Instagram, which are

24                                              -2-
     DECLARATION OF WILLIAM Z. WHITE IN SUPPORT OF PETITION TO CONFIRM
     ARBITRATION AWARD
Case 2:20-cv-10640-FMO-JPR Document 8 Filed 11/20/20 Page 3 of 15 Page ID #:172




 1   all media commonly used by performers to promote themselves. The posts I reviewed
 2   include personal information regarding Ms. Jung, numerous photographs of her, and a

 3   distribution to upwards of 9 million “followers.” I have also viewed appearances by
 4   her as a reality TV star, fashion designer, skincare producer and author of a new book,
 5   a work of fiction published by Simon & Schuster (in English) with the title Shine. I

 6   have also reviewed other websites and Internet sources of information that I regard as
 7   reliable and which would typically be resorted to in order to understand the
 8   commercial activities of someone like Ms. Jung. As I explain further in this

 9   declaration, Ms. June has made numerous personal appearances in California and has
10   directed a significant part of her efforts to market herself to the California market,
11   including in-person interviews in the State of California.

12                5. Ms. Jung is what is commonly known as an “influencer.” The term
13   refers to someone who is able to generate interest in a subject or product (in this case,
14   both her own and others’) through various activities including social media. Ms. Jung
15   originally came to prominence as a member of Girls’ Generation, a Korean pop music
16   group. Since leaving Girls’ Generation, she has continued to build her brand through
17   fashion magazine photo spreads, interviews, fashion show appearances, music, film, an
18   upcoming reality TV show, and a book, in addition to multiple social media accounts,
19   including Instagram, Weibo and a YouTube channel called “Jessicaland,” with a
20   combined following of more than 16 million followers. She has been the official
21   spokesperson (sometimes referred to as “brand ambassador”) for multiple brands,
22   prominently showcasing their products, almost certainly for compensation, as well as
23   apparently having unofficial relationships with others, while also promoting her own

24                                               -3-
     DECLARATION OF WILLIAM Z. WHITE IN SUPPORT OF PETITION TO CONFIRM
     ARBITRATION AWARD
Case 2:20-cv-10640-FMO-JPR Document 8 Filed 11/20/20 Page 4 of 15 Page ID #:173




 1   music, a book, and her line of beauty and fashion products. Here is Ms. Jung’s
 2   biography as carried on the Simon & Schuster website promoting her recent book,

 3   Shine:
 4                Jessica Jung is a Korean-American singer, actress, fashion designer,
 5                and international influencer. Born in San Francisco, Jessica grew up

 6                in South Korea where she trained as a K-pop singer, debuting as a
 7                member of the international sensation Girls Generation in 2007.
 8                After going solo in 2014, she launched the successful fashion line,

 9                Blanc & Eclare. Jessica has been featured on the covers of
10                magazines worldwide, her brand now spanning platforms including
11                film and television.

12   https://www.simonandschuster.com/books/Shine/Jessica-Jung/Shine/9781534462519.
13   A true copy of the referenced Internet page, printed as a .pdf on November 17, 2020, is
14   attached to this declaration as Exhibit “A.” An influencer typically posts photographs
15   of themselves using products, which then enjoy increased attention. The influencer is
16   typically compensated either directly through Instagram’s in-app payment system,
17   privately between parties or by way of in-kind compensation.
18                6. An influencer can direct traffic and attention by means of “tagging”
19   and/or “hashtagging,” which are metadata tags, usually bearing the name or profile of a
20   person, product or service which, when clicked upon, directs the user either to further
21   instances of that hashtag or directly to their page. In both instances this would drive
22   traffic to the person, product or service which Ms. Jung is promoting.
23                7. As an example of the type of effect an influencer can have with a

24                                              -4-
     DECLARATION OF WILLIAM Z. WHITE IN SUPPORT OF PETITION TO CONFIRM
     ARBITRATION AWARD
Case 2:20-cv-10640-FMO-JPR Document 8 Filed 11/20/20 Page 5 of 15 Page ID #:174




 1   single post, see Ms. Jung posting a photo of herself during Paris Fashion Week in
 2   March of last year on Instagram while holding a Hermès purse, resulting in the

 3   following mention in Vogue UK:
 4                In the influencer market, the top Instagram was posted by Jessica
 5                Jung for Hermès. Her front row selfie with the simple comment

 6                “Gorgeous show” and an emoji of an orange earned the brand a
 7                MIV [“Media Impact Value”] of $407,000 (£311,000) and an
 8                engagement of 347,000 likes.

 9   https://www.vogue.co.uk/article/dior-highest-media-impact-value-paris-fashion-week.
10   A true copy of the referenced Internet page, printed as a .pdf on November 17, 2020, is
11   attached to this declaration as Exhibit “B.”

12                8. Ms. Jung’s Instagram account contains a “verified badge,” indicated by
13   a blue check mark adjacent to her photo and Instagram “handle,” signifying, per
14   Instagram’s Terms of Service that “Instagram has confirmed that an account is the
15   authentic presence of the public figure, celebrity, or global brand it represents.”
16   https://help.instagram.com/733907830039577?helpref=search&sr=9&query=Search%
17   20%26%20Explore. A true copy of the referenced Internet page, printed as a .pdf on
18   November 18, 2020, is attached to this declaration as Exhibit “C.”
19                9. In addition to other products, for which she is either an official or
20   unofficial spokesperson, Ms. Jung also uses her Instagram account to promote her own
21   fashion and skincare brand, Blanc & Eclare, which logo is featured at the top of her
22   Instagram account, both through hashtagging and by featuring photographs of herself
23   wearing Blanc & Eclare branded apparel.

24                                               -5-
     DECLARATION OF WILLIAM Z. WHITE IN SUPPORT OF PETITION TO CONFIRM
     ARBITRATION AWARD
Case 2:20-cv-10640-FMO-JPR Document 8 Filed 11/20/20 Page 6 of 15 Page ID #:175




 1                10. Instagram photos, in addition to being date stamped, are sometimes
 2   stamped with the location where the photo was taken. In reviewing her activities in

 3   2018 and 2019, I found that Ms. Jung has published Instagram photos location stamped
 4   as having been taken in California on at least 15 separate dates. Several of such photos
 5   contain the hashtag promoting her clothing and skincare line.

 6                11. An example of a photo of Ms. Jung that has a location stamp in
 7   California appears at the following location on Ms. Jung’s Instagram account:
 8   https://www.instagram.com/p/BxWtIbWHwaJ/. A true copy of the referenced Internet

 9   page, printed as a .pdf on November 17, 2020, is attached to this declaration as Exhibit
10   “D.” Ms. Jung appears below the world famous “Hollywood” sign.
11                12. The following 14 individual photos were taken of Jung in California

12   and posted on her Instagram account between May 31, 2017, and January 7, 2020
13   (noted in reverse date order): The Palm Springs photo is date-stamped “45 weeks ago”
14   (45 weeks prior to November 17, 2020).
15                A. Palm Springs: https://www.instagram.com/p/B68pr7LnOPK/. A true
16                copy of the referenced Internet page, printed as a .pdf on November 17,
17                2020, is attached to this declaration as Exhibit “E.”
18                B. Pebble Beach https://www.instagram.com/p/Byt-SdAn_Ow/. A true
19                copy of the referenced Internet page, printed as a .pdf on November 17,
20                2020, is attached to this declaration as Exhibit “F.”
21                C. Venice Beach, California:
22                https://www.instagram.com/p/BofzxrUhlcR/. Tagline: “Fall is here like a
23                desert dream.” A true copy of the referenced Internet page, downloaded as

24                                              -6-
     DECLARATION OF WILLIAM Z. WHITE IN SUPPORT OF PETITION TO CONFIRM
     ARBITRATION AWARD
Case 2:20-cv-10640-FMO-JPR Document 8 Filed 11/20/20 Page 7 of 15 Page ID #:176




 1             an .mp4 multimedia file on November 17, 2020, will be lodged with the
 2             Court pursuant to Local Rule 11-5.1 and is identified for that purpose as

 3             Exhibit “G.” Although not location-stamped, in this video - displaying
 4             the text “Blanc & Eclare” and featuring Ms. Jung modeling what appears
 5             to be B&E clothing against a variety of backdrops one of which I

 6             recognize as Venice Beach, California - at approximately 0:12; the text
 7             “Venice Beach” may be seen engraved into the concrete background wall.
 8             D. “Hello San Francisco:”

 9             https://www.instagram.com/p/B2GaErBHbeW/?hl=en. A true copy of the
10             referenced Internet page, printed as a .pdf on November 17, 2020, is
11             attached to this declaration as Exhibit “H.”

12             E. In Los Angeles with what appear to be B&E sunglasses visible:
13             https://www.instagram.com/p/BxIjZVzn5wU/ A true copy of the
14             referenced Internet page, printed as a .pdf on November 18, 2020, is
15             attached to this declaration as Exhibit “I.”
16             F. Rosewood Miramar Beach, California:
17             https://www.instagram.com/p/ByyNBnen20d/,
18             https://www.instagram.com/p/By0pRsun24E/
19             True copies of the referenced Internet pages, printed as .pdfs on
20             November 17, 2020, are attached to this declaration as Exhibits “J” and
21             “K”, respectively.
22             G. Kimpton La Peer Hotel (West Hollywood, California) “Happy to be
23             back in LA” : https://www.instagram.com/p/BvBNpH1n0nl/ A true copy

24                                           -7-
     DECLARATION OF WILLIAM Z. WHITE IN SUPPORT OF PETITION TO CONFIRM
     ARBITRATION AWARD
Case 2:20-cv-10640-FMO-JPR Document 8 Filed 11/20/20 Page 8 of 15 Page ID #:177




 1                of the referenced Internet page, printed as a .pdf on November 17, 2020,
 2                is attached to this declaration as Exhibit “L.”

 3                H. Los Angeles: https://www.instagram.com/p/BhzdljHHh1I/ A true
 4                copy of the referenced Internet page, printed as a .pdf on November 17,
 5                2020, is attached to this declaration as Exhibit “M.”

 6                I. San Francisco with the Blanc & Eclare logo
 7         https://www.instagram.com/p/BshcDirnx_t/ A true copy of the
 8         referenced Internet page, printed as a .pdf on November 17, 2020,

 9         is attached to this declaration as Exhibit “N.”
10                J. Los Angeles: https://www.instagram.com/p/Bh4qce3HgJ9/ A true
11   copy of the referenced Internet page, printed as a .pdf on November 17, 2020, is

12   attached to this declaration as Exhibit “O.”
13                K. Disneyland: https://www.instagram.com/p/BhuLEyRHfdq/ A true
14   copy of the referenced Internet page, printed as a .pdf on November 17, 2020, is
15   attached to this declaration as Exhibit “P.”
16                L. Los Angeles: https://www.instagram.com/p/BffLepAHBIW/ A true
17   copy of the referenced Internet page, printed as a .pdf on November 17, 2020, is
18   attached to this declaration as Exhibit “Q.”
19                M. Beverly Hills: https://www.instagram.com/p/BhmqgjQnaMQ/ A true
20   copy of the referenced Internet page, printed as a .pdf on November 17, 2020, is
21   attached to this declaration as Exhibit “R.”
22                N. Newport Beach, with B&E sweatshirt:
23                https://www.instagram.com/p/Bh7JWArHgoJ/ A true copy of the

24                                              -8-
     DECLARATION OF WILLIAM Z. WHITE IN SUPPORT OF PETITION TO CONFIRM
     ARBITRATION AWARD
Case 2:20-cv-10640-FMO-JPR Document 8 Filed 11/20/20 Page 9 of 15 Page ID #:178




 1   referenced Internet page, printed as a .pdf on November 17, 2020, is attached to this
 2   declaration as Exhibit “S.”

 3                O. San Francisco: https://www.instagram.com/p/BUxgdqXFzFv/ A true
 4   copy of the referenced Internet page, printed as a .pdf on November 17, 2020, is
 5   attached to this declaration as Exhibit “T.”

 6                13. In addition to promoting her own B&E brand, Ms. Jung has also
 7   posted on social media photos of herself using the products of Amuse Cosmetics,
 8   whose website indicates that it is based in Los Angeles, California (the 323 area code

 9   is one used in Los Angeles): https://www.amusecosmetic.com/. Several of these
10   photos are hashtagged and/or explicitly show the brand name, for example
11   https://www.instagram.com/p/B4AHtFNHdOy/. A true copy of the referenced Internet

12   page, printed as a .pdf on November 18, 2020, is attached to this declaration as Exhibit
13   “U.” According to the California Secretary of State’s Office, Amuse Cosmetics is a
14   California corporation located in Bell, California, as explained in the accompanying
15   Declaration of Robert E. White in Support of Petition To Confirm Arbitration Award
16   (see Exhibit “J” to that declaration). Here is another product placement featuring Ms.
17   Jung using Amuse Cosmetics products:
18                https://www.facebook.com/207980786250421/photos/pcb.847815745600
19                252/847815615600265/?type=3&theater
20   A true copy of the referenced Internet page, printed as a .pdf on November 17, 2020, is
21   attached to this declaration as Exhibit “V.”
22                14. Ms. Jung has been photographed attending at least one fashion show
23   in Los Angeles in the last few years – and has been photographed in the front row

24                                              -9-
     DECLARATION OF WILLIAM Z. WHITE IN SUPPORT OF PETITION TO CONFIRM
     ARBITRATION AWARD
Case 2:20-cv-10640-FMO-JPR Document 8 Filed 11/20/20 Page 10 of 15 Page ID #:179




 1   wearing or otherwise sporting designer clothing or other fashion accessories. Here is
 2   an article in Vogue entitled Meet the K-Pop Star Who’s Ruling The Front Row, in

 3   which Ms. Jung is reported as attending a Tommy Hilfiger Show on February 8, 2017
 4   in Los Angeles, https://www.vogue.com/article/jessica-jung-girls-generation-tommy-
 5   hilfiger-los-angeles, accompanied by a photograph of Ms. Jung modeling an outfit

 6   from what appears to be the same collection. A true copy of the referenced Internet
 7   page, printed as a .pdf on November 17, 2020, is attached to this declaration as Exhibit
 8   “W.”

 9                15. Ms. Jung has made at least one personal appearance in Los Angeles
10   to promote her skincare line and do a “meet-and-greet” in connection with her beauty
11   products, which were available for sale at that location. The event was posted by

12   Blanc & Eclare on Weibo.com (a Chinese social media website) in 2018 and states as
13   follows:
14                The BLANC & ECLARE Serein collection is now available in Los
15                Angeles!
16                Creative Director Jessica Jung will be celebrating with a signing event on
17                Saturday, April 14 at 11am.
18                Stop by the Purist Pop-Up located on the first level of Westfield Century
19                City anytime from April 9 through 13 to purchase the BLANC &
20                ECLARE Serein Essentials Set to receive a ticket to meet @Sy__Jessica
21                The BLANC & ECLARE Serein Essentials Set is hand-picked by the
22                beauty experts at @beautytapofficial as the ideal regimen to achieve
23                luminous and hydrated skin.

24                                              -10-
     DECLARATION OF WILLIAM Z. WHITE IN SUPPORT OF PETITION TO CONFIRM
     ARBITRATION AWARD
Case 2:20-cv-10640-FMO-JPR Document 8 Filed 11/20/20 Page 11 of 15 Page ID #:180




 1                For more details on the event, please email meetjessica@beautytap.com.
 2                See you in LA!

 3                #blancandeclare ##jessica##skincare ##kbeauty##popup#
 4   https://www.weibo.com/5241695254/GaII33Tkf?from=page_1006065241695254_prof
 5   ile&wvr=6&mod=weibotime&type=comment#_rnd1578366894481 A true copy of

 6   the referenced Internet page, printed as a .pdf on November 17, 2020, is attached to
 7   this declaration as Exhibit “X.”
 8                16. Ms. Jung corroborated the post referenced above in her Instagram

 9   “stories” section, in which she writes: “Getting ready for @blancandeclare official LA
10   beauty event.” A true copy of the referenced Internet page, printed as a .pdf on
11   November 17, 2020, is attached to this declaration as Exhibit “Y.”

12                17. Here is a posting on the BeautyTap website describing the personal
13   appearance. (https://beautytap.com/2018/04/jessica-jung/). A true copy of the
14   referenced Internet page, printed as a .pdf on November 17, 2020, is attached to this
15   declaration as Exhibit “Z.”
16                18. Here is a video that Ms. Jung shot the day of the event with the store
17   founder (https://www.youtube.com/watch?v=tNNYoladBPs). A true copy of the video
18   was downloaded on November 17, 2020, and will be lodged with the Court pursuant to
19   L.R. 11-5.1 and identified as Exhibit “AA.” When asked if this was the first time she
20   had been in Los Angeles, Ms. Jung responded that she had been to Los Angeles “many
21   times” but that this was the first time in connection with the launch of her beauty care
22   product line. In the interview Ms. Jung discusses her interest in becoming a
23   businessperson and a fashion designer and why she started B&E four years previously.

24                                             -11-
     DECLARATION OF WILLIAM Z. WHITE IN SUPPORT OF PETITION TO CONFIRM
     ARBITRATION AWARD
Case 2:20-cv-10640-FMO-JPR Document 8 Filed 11/20/20 Page 12 of 15 Page ID #:181




 1   She also states that she is always traveling on fashion-related work. She states that she
 2   is in Los Angeles for photo shoots, for magazines, and for “another brand,” and that

 3   she has another “project coming up.” The interview also discusses Ms. Jung’s
 4   Instagram account and its more than nine million followers. She also discusses her
 5   function as an Internet influencer and her interactions with her fans.

 6                19. Here is a video taken in January of this year named “Daily Makeup in
 7   Palm Springs.mp4:”
 8   (https://drive.google.com/file/d/1URz3xMETZl55EmjS8ZkDjY03vzDmEeoF/view).

 9   A true copy of the video was downloaded on November 17, 2020, and will be lodged
10   with the Court pursuant to L.R. 11-5.1 as Exhibit “BB.” In this video Ms. Jung reveals
11   her makeup techniques and states that she is in Palm Springs (hear her state “Palm

12   Springs” and see the English close captioning at the foot at the start of the video).
13                20. Any Internet influencer trying to derive revenue from the Korean
14   American population of the United States would be reasonably expected to target
15   California. The Pew Research Center, Social & Demographic Trends, Korean
16   Population in the U.S., 2000-2015 (https://www.pewsocialtrends.org/fact-sheet/asian-
17   americans-koreans-in-the-u-s/) shows that of the 1,822,000 Korean-Americans in the
18   United States in 2015, 333,000 live in the Los Angeles metropolitan area, making it the
19   largest Korean-American population in the United States (and a further 52,000 live in
20   the vicinity of San Francisco and 32,000 more in the vicinity of Riverside). The
21   combined California population amounts to almost 23% of the Korean American
22   Americans in the United States as reflected in the Pew Report. A true copy of the
23

24                                              -12-
     DECLARATION OF WILLIAM Z. WHITE IN SUPPORT OF PETITION TO CONFIRM
     ARBITRATION AWARD
Case 2:20-cv-10640-FMO-JPR Document 8 Filed 11/20/20 Page 13 of 15 Page ID #:182




 1   referenced Internet page, printed as a .pdf on November 17, 2020, is attached to this
 2   declaration as Exhibit “CC” (see pp. 68-69).

 3                21. On May 7, 2018 it was reported in both the Hollywood Reporter and
 4   Billboard Magazine Online that Ms. Jung signed with UTA (United Talent Agency),
 5   one of the largest talent agencies in the United States, based in Beverly Hills,

 6   California, to represent her. In my professional opinion both are reliable sources for
 7   entertainment industry news of this nature. According to both articles, Jung issued the
 8   statement “I have the utmost confidence in UTA’s abilities to help me develop and

 9   expand my career globally,” while Max Michael, Head of Asian Business
10   Development and Agent in the Motion Picture Literary Department at UTA, is
11   reported to have said “We are excited to work with such a driven, multi-hyphenated

12   artist and help continue to grow her audience globally.” The Hollywood Reporter
13   article appears at the following location: https://www.hollywoodreporter.com/news/k-
14   pop-star-jessica-jung-signs-uta-1109451. A true copy of the referenced Internet page,
15   printed as a .pdf on November 18, 2020, is attached to this declaration as Exhibit
16   “DD.” The Billboard Online article appears at
17   https://www.billboard.com/articles/columns/k-town/8454995/jessica-jung-girls-
18   generation-signs-uta. A true copy of the referenced Internet page, printed as a .pdf on
19   /////
20   /////
21   /////
22   /////
23   /////

24                                              -13-
     DECLARATION OF WILLIAM Z. WHITE IN SUPPORT OF PETITION TO CONFIRM
     ARBITRATION AWARD
Case 2:20-cv-10640-FMO-JPR Document 8 Filed 11/20/20 Page 14 of 15 Page ID #:183




 1   November 18, 2020, is attached to this declaration as Exhibit “EE.”
 2                 I declare under penalty of perjury that the foregoing is true and correct

 3   and that this declaration is executed on November 19, 2020, at Los Angeles,
 4   California.
                                             [signature follows next page]
 5                                           WILLIAM Z. WHITE
 6
 7
 8

 9
10
11

12
13
14
15
16
17
18
19
20
21
22
23

24                                              -14-
     DECLARATION OF WILLIAM Z. WHITE IN SUPPORT OF PETITION TO CONFIRM
     ARBITRATION AWARD
Case 2:20-cv-10640-FMO-JPR Document 8 Filed 11/20/20 Page 15 of 15 Page ID #:184




 1   November 18, 2020, is attached to this declaration as Exhibit “EE.”
 2                 I declare under penalty of perjury that the foregoing is true and correct
 3   and that this declaration is executed on November 19, 2020, at Los Angeles,
 4   California.
 5                                           WILLIAM Z. WHITE
 6
 7
 8
 9
10
11
12
13
14
15
16
17

18
19
20

21
22
23
24                                              -14-
     DECLARATION OF WILLIAM Z. WHITE IN SUPPORT OF PETITION TO CONFIRM
     ARBITRATION AWARD
